Citation Nr: 0702956	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-25 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board, in July 2004 and June 2005, remanded this matter 
so that additional development of the evidence could be 
conducted.  

The veteran provided testimony at the RO in March 2004.  A 
Board member (now "Veterans Law Judge") that is no longer 
employed at the Board conducted this hearing.  In an October 
2006 letter, the Board advised the veteran that it would 
afford him the opportunity to provide testimony before a 
current member of the Board.  He was also advised that he was 
to respond within 30 days if he wanted another hearing and 
that if no response were received within the prescribed time 
period, the Board would assume that he did not want another 
hearing.  The veteran did not respond to the October 2006 
letter.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

The Board here initially notes that the record includes an 
October 2005 private medical examination report, showing that 
the veteran was examined by a psychologist.  The examining 
psychologist, in supplying a diagnosis of PTSD, opined that 
the veteran had PTSD essentially due to his involvement in a 
particular incident which occurred in 1967.  This event, as 
related by the veteran to the examiner, took place while he 
was stationed aboard the U.S.S. MARS.  The veteran asserted 
that while delivering supplies to a port in Vietnam, 
accompanied by about a dozen soldiers, a fire fight broke 
out.  He asserted that they came under attack by several Viet 
Cong soldiers, and that two sailors, who he knew well, were 
apparently killed or wounded.  He added that he saw them 
"get hit."  The Board points out that while the veteran 
provided the examiner his history of an in-service stressor, 
the examiner did not have an opportunity to review the claims 
folder.  

The record shows that following the Board's two previous 
remands, efforts to verify certain claimed stressors were 
undertaken by the RO.  These stressors, to include being 
shelled by enemy fire while aboard the U.S.S. MARS in 
September 1966 and having a fellow seaman drop an incendiary 
device, also while aboard the U.S.S. MARS, were found to be 
unverifiable.  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).

Given that the October 2005 report pertains to a new in-
service stressor it follows that the RO has yet to be given 
an opportunity to verify that new stressor.  This needs to be 
accomplished.  On remand, the RO should attempt to verify 
whether during the veteran's service he was exposed to the 
specific stressor which he has identified.  To this, VA has a 
duty to provide a summary of his stressor statement to the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
and ask them to attempt to verify the stressor.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  Therefore, on remand, the veteran 
should be asked to provide a more detailed statement of his 
stressor (to include a more exact time frame and the names of 
the two sailors allegedly killed or wounded). That statement, 
as well as any other stressor statement previously offered, 
should be discussed in a report to be forwarded to the 
JSRRC.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressor, which 
involved his coming under attack by the 
Viet Cong in 1967 while he and other 
sailors were delivering supplies ashore 
in Vietnam.  This additional information 
should include the date, location, and 
the names of the two sailors who were 
killed/wounded in the event.  With this 
information, the RO should review the 
file and prepare a summary of the 
veteran's alleged service stressor.  This 
summary must be prepared whether or not 
the veteran provides an additional 
statement, as requested above.

2.  The RO, after waiting an appropriate 
time period for the veteran to respond, 
should prepare of a summary of his 
claimed stressor using both the 
information provided in any reply to the 
above request and the facts found in the 
claims file (see the report of the 
October 2005 private psychiatric 
examination and the PTSD Questionnaire 
supplied by the veteran in November 
2005).  The RO should forward the summary 
to JSRRC and ask them to attempt to 
verify the claimed stressor.  Contact 
with the JSRRC is required regardless 
whether the veteran provides any 
additional evidence.  

In the event that the veteran supplies a 
more precise time frame concerning when 
the claimed attack occurred, the RO 
should also request the Modern Military 
Branch, National Archives, 8601 Adelphi 
Road, College Park, Maryland 20740-6001, 
or other appropriate source, to conduct a 
search of the deck logs of the U.S.S. 
MARS for the time frame supplied by the 
veteran.  The veteran must be informed of 
the results of the search.

3.  If, and only if, the claimed stressor 
is independently verified by the JSRRC or 
otherwise, the veteran should be afforded 
a VA psychiatric examination by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
diagnosed PTSD.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed, including 
psychological testing designed to 
ascertain whether the veteran has PTSD 
due to an independently verifiable 
inservice stressor.  The examiner should 
be informed of any stressor which has 
been independently verified.  A diagnosis 
of PTSD under DSM IV criteria should be 
made or definitively ruled out.  If PTSD 
is diagnosed, the examiner must identify 
the independently verifiable inservice 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The claims folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  

4.  The veteran is hereby notified that 
it is his responsibility to report for a 
VA examination (if ordered) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

6.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

